                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 STATE OF DELAWARE DEPARTMENT                )
 OF NATURAL RESOURCES &                      )
 ENVIRONMENTAL CONTROL,                      )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   C.A. No. 18-838 (MN)
                                             )
 MOUNTAIRE FARMS OF DELAWARE,                )
 INC.,                                       )
                                             )
                       Defendant.            )


                                    MEMORANDUM OPINION

Devera B. Scott, William J. Kassab, DELAWARE DEPARTMENT OF JUSTICE, Dover, DE – attorneys
for Plaintiff

F. Michael Parkowski, Michael W. Arrington, Michael W. Teichman, PARKOWSKI, GUERKE &
SWAYZE, P.A., Wilmington, DE – attorneys for Defendant

Chase T. Brockstedt, Stephen A. Spence, BAIRD MANDALAS BROCKSTEDT, LLC, Lewes, DE;
Philip C. Federico, Brent Ceryes, SCHOCHOR, FEDERICO AND STATON, P.A., Baltimore, MD –
attorneys for proposed Intervenors




March 25, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

        Presently before the Court is the motion of Gary and Anna-Marie Cuppels and more than

690 others similarly situated (collectively, “Intervenors”) to intervene in this case pursuant to

Rule 24 of the Federal Rules of Civil Procedure and the rights of intervention afforded by the

Clean Water Act (“CWA”) and the Federal Resource Conservation and Recovery Act (“RCRA”).

(D.I. 4). For the reasons set forth below, the motion to intervene is GRANTED.

I.      BACKGROUND

        The Intervenors are residents and property owners who reside within five miles of a poultry

processing plant and disposal facilities owned and operated by Defendant Mountaire Farms of

Delaware, Inc. and its related companies, Mountaire Corporation and Mountaire Farms, Inc.

(collectively, “Mountaire”). (D.I. 4 at 1). The Intervenors allege that “Mountaire has disposed of

billions of gallons of highly contaminated wastewater and liquefied sludge on lands near the

Intervenors’ residences,” which has seeped into the groundwater and caused nitrates to spread “for

miles” and reach “dangerously high” concentrations in the surrounding area. (Id. at 2). The

Intervenors claim that the groundwater contamination has rendered their water undrinkable, caused

adverse health effects and caused the Intervenors’ property to lose “substantial value.” (Id.).

        On May 2, 2018, the Intervenors sent letters to Mountaire and the State of Delaware

Department of Natural Resources & Environmental Control (“DNREC”) notifying them of

Intervenors’ intent to sue Mountaire for violations of the CWA and RCRA under the relevant

citizen-suit provision of each statute. (See D.I. 4-3 at pgs. 4-16 of 83; see also D.I. 9 at 1). In their

letter to DNREC, the Intervenors requested to meet with DNREC to discuss concerns about

Mountaire’s alleged misconduct and to offer assistance in investigating. (D.I. 9 at 1-2; see also

D.I. 4-3 at pgs. 15-16 of 83). DNREC declined to “commit” to a meeting. (D.I. 9 at 2). The




                                                   1
Intervenors followed up with DNREC with requests for meetings and offers of the assistance of

experts retained by Intervenors. (D.I. 9 at 2; see also id. (follow-up requests sent on May 22,

May 25 and May 30 of 2018)). DNREC did not respond to the follow-up requests. (Id.).

       On June 4, 2018, DNREC initiated the present action against Mountaire for violations of

the CWA, 33 U.S.C. § 1251 et seq., and RCRA, 42 U.S.C. § 6901 et seq. (D.I. 1 ¶¶ 31-39). In its

Complaint, DNREC requests that the Court declare Mountaire to be in violation of the CWA and

RCRA, and DNREC seeks an injunction that, inter alia, prohibits Mountaire from further

contaminating groundwater and requires Mountaire to investigate the contamination and provide

residents with an alternative water supply. (Id. at 7-8 (Prayer for Relief)). On the same day this

case was filed, DNREC filed a parallel proceeding in the Superior Court for the State of Delaware,

alleging violations of state environmental laws and referencing the same federal laws at issue in

this litigation (i.e., the CWA and RCRA). (See generally Complaint, DNREC v. Mountaire Farms

of Delaware, Inc., No. S18M-06-002 (Del. Super. Ct. June 4, 2018); see also id. ¶ 3 (“DNREC

enforces numerous environmental statutes and regulations, including federal delegation of

administration of [RCRA] codified at 42 U.S.C. § 6901 et seq.; federal delegation of administration

of the [CWA] codified at 33 U.S.C. § 1251 et seq. . . .”)). DNREC admits that, in the state court

action, it is ultimately seeking court approval of a Proposed Consent Decree between DNREC and

Mountaire that would “require[] Mountaire to pay a civil penalty and take corrective measures that

will address its violations of Delaware environmental statutes and regulations, as well as its

violations of the CWA and RCRA that are the basis for the Federal Case.” (D.I. 8 at 2).

       On June 29, 2018, Intervenors filed the present motion to intervene (D.I. 4) and proposed

intervenor complaint (D.I. 4-2). The motion seeks intervention as a matter of right under

Rule 24(a) primarily based on the statutory rights of intervention provided by the CWA and




                                                2
RCRA, and also seeks permissive intervention under Rule 24(b) in the alternative. (D.I. 4 at 3-4;

see also D.I. 9 at 5-8). DNREC and Mountaire oppose intervention. 1 (See D.I. 7 (Mountaire’s

opposition); D.I. 8 (DNREC’s opposition)).

II.    LEGAL STANDARDS

       A.      Motion to Intervene

       Rule 24 of the Federal Rules of Civil Procedure sets out the circumstances by which a

person or entity may intervene in an action. Rule 24(a)(1) requires the Court to permit intervention

as a matter of right to anyone “given an unconditional right to intervene by a federal statute.”

FED. R. CIV. P. 24(a)(1). Similarly, Rule 24(a)(2) requires the Court to permit intervention to

anyone who “claims an interest relating to the property or transaction that is the subject of the

action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant’s ability to protect its interest, unless existing parties adequately represent that

interest.” FED. R. CIV. P. 24(a)(2). Unlike intervention as of right under Rule 24(a), Rule 24(b)

affords the Court discretion in allowing intervention of anyone “given a conditional right to

intervene by a federal statute” or anyone who “has a claim or defense that shares with the main

action a common question of law or fact.” FED. R. CIV. P. 24(b)(1)(A) & (B); see also Brody By



1
       The Intervenors also seek to intervene in the state court action. (See Plaintiff-Intervenors’
       (CUPPELS) Opening Brief in Support of Their Motion to Intervene, DNREC v. Mountaire
       Farms of Delaware, Inc., No. S18M-06-002 (Del. Super. Ct. Aug. 10, 2018)). DNREC
       and Mountaire oppose intervention in the state court proceedings. (See Defendant
       Mountaire Farms of Delaware, Inc.’s Answering Brief in Opposition to Movants Gary and
       Anna-Marie Cuppels and 690 Other Residents’ Supplemental Motion to Intervene,
       DNREC v. Mountaire Farms of Delaware, Inc., No. S18M-06-002 (Del. Super. Ct.
       Aug. 27, 2018); DNREC’s Plaintiff’s Answering Brief to the Motions to Intervene of Gary
       and Anna-Marie Cuppels and Joseph and Joan Balback, DNREC v. Mountaire Farms of
       Delaware, Inc., No. S18M-06-002 (Del. Super. Ct. Aug. 10, 2018)).                         On
       November 20, 2018, Judge Stokes heard oral argument on the motions to intervene in the
       state court action, and this Court has reviewed the transcript of that hearing. (See D.I. 14,
       Ex. A).


                                                 3
& Through Sugzdinis v. Spang, 957 F.2d 1108, 1124 (3d Cir. 1992) (“Whether to grant permissive

intervention under Rule 24(b) . . . is within the discretion of the district court . . . .”). A timely

motion is a prerequisite to intervention under both Rule 24(a) and Rule 24(b). See FED. R. CIV. P.

24(a) (“On timely motion, the court must permit anyone to intervene who . . . .”); FED. R. CIV. P.

24(b)(1) (“On timely motion, the court may permit anyone to intervene who . . . .”).

       B.      Citizen Suits and Intervention under the CWA and RCRA

       The CWA and RCRA each provide citizens with a right to initiate civil actions against

persons or entities (including the government) who violate the statute or standards, orders, etc.

promulgated thereunder. See, e.g., 33 U.S.C. § 1365(a)(1) (CWA permitting citizen suits alleging

any “violation of (A) an effluent standard or limitation under this chapter or (B) an order issued

by the Administrator or a State with respect to such a standard or limitation”); 42 U.S.C.

§ 6972(a)(1)(A) (RCRA permitting citizen suits alleging any “violation of any permit, standard,

regulation, condition, requirement, prohibition, or order which has become effective pursuant to

this chapter”); 42 U.S.C. § 6972(a)(1)(B) (RCRA permitting citizen suits against those “who

ha[ve] contributed or who [are] contributing to the past or present handling, storage, treatment,

transportation, or disposal of any solid or hazardous waste which may present an imminent and

substantial endangerment to health or the environment”). Both the CWA and RCRA also permit

civil actions against the Administrator for failing to perform certain acts or duties that are not

committed to the Administrator’s discretion. See 33 U.S.C. § 1365(a)(2); 42 U.S.C. § 6972(a)(2).

       Citizens must satisfy certain notice requirements prior to initiating civil suits under both

the CWA and RCRA. See 33 U.S.C. § 1365(b)(1)(A) & (b)(2) (CWA requiring sixty days’ notice

prior to initiating suit against alleged violator or Administrator); 42 U.S.C. § 6972(b)(1) & (c)

(RCRA requiring sixty days’ notice prior to initiating suit for certain violations under (a)(1)(A) or




                                                  4
against Administrator under (a)(2)); 42 U.S.C. § 6972(b)(2)(A) (RCRA requiring ninety days’

notice prior to initiating suit under hazardous-waste provision at (a)(1)(B)). The CWA and RCRA

also prohibit citizens from filing suits in certain instances where the Administrator or State has

already commenced and is diligently prosecuting an action against the alleged violator. See

33 U.S.C. § 1365(b)(1)(B) (CWA diligent-prosecution bar); 42 U.S.C. § 6972(b)(1)(B) &

(b)(2)(B)(i) & (C)(i) (RCRA diligent-prosecution bar). RCRA includes additional prohibitions

against citizen suits under the hazardous-waste provision where the Administrator or State is

engaged in removal or remedial proceedings. See 42 U.S.C. § 6972(b)(2)(B)(ii)-(iv) & (C)(ii)-

(iii).

         Although the CWA and RCRA include prohibitions on citizen suits where the

Administrator or State has already commenced an action, both statutes afford citizens a right to

intervene in such a pending action. The CWA provides:

               No action may be commenced . . . under subsection (a)(1) of this
               section . . . if the Administrator or State has commenced and is
               diligently prosecuting a civil or criminal action in a court of the
               United States, or a State to require compliance with the standard,
               limitation, or order, but in any such action in a court of the United
               States any citizen may intervene as a matter of right.

33 U.S.C. § 1365(b). Similarly, RCRA provides that, “[i]n any action under subsection (a)(1)(A)

of this section in a court of the United States, any person may intervene as a matter of right.”

42 U.S.C. § 6972(b). As to actions already commenced by the Administrator or State under the

hazardous-waste subsection (a)(1)(B), RCRA provides:

               In any action under subsection (a)(1)(B) of this section in a court of
               the United States, any person may intervene as a matter of right
               when the applicant claims an interest relating to the subject of the
               action and he is so situated that the disposition of the action may, as
               a practical matter, impair or impede his ability to protect that
               interest, unless the Administrator or the State shows that the
               applicant’s interest is adequately represented by existing parties.



                                                 5
Id. § 6972(b)(2)(E).

III.   DISCUSSION

       Intervenors seek to intervene in the present action as a matter of right under Rule 24(a), as

well as permissively under Rule 24(b). (See D.I. 4 at 2-4). As an initial matter, the Court notes

that neither DNREC nor Mountaire argue that Intervenors’ motion is untimely. Moreover, given

that the motion was filed just twenty-five days after DNREC filed its Complaint, and given that

this case is still at the pleadings stage (see D.I. 6), the Court finds that Intervenors did not delay

and their motion is timely. See Benjamin ex rel. Yock v. Dep’t of Pub. Welfare of Pennsylvania,

701 F.3d 938, 949 (3d Cir. 2012) (“To determine whether the intervention motion is timely, we

have listed three factors for courts to consider: (1) the stage of the proceeding; (2) the prejudice

that delay may cause the parties; and (3) the reason for the delay.” (quotation marks and citation

omitted)). Intervenors have thus satisfied the timeliness prerequisite to intervention under either

Rule 24(a) or Rule 24(b).

       DNREC sued Mountaire under the effluent-limitations provision of the CWA, as well as

under at least the hazardous-waste provision of RCRA. (See, e.g., D.I. 1 ¶ 37 (citing 33 U.S.C.

§ 1311(a) (CWA prohibiting discharge of pollutants)); D.I. 1 ¶ 31 (citing 42 U.S.C.

§ 6972(a)(1)(B) (RCRA prohibiting various acts relating to hazardous waste)); D.I. 1 ¶ 34 (citing

42 U.S.C. § 6945(a) for open-dumping count and alleging DNREC’s enforcement is through

“RCRA’s citizen suit provision”)). Intervenors argue that both the CWA and RCRA provide them

with a right to intervene in this case. The Court will address the rights afforded by the CWA and

RCRA in turn.




                                                  6
       A.      Intervention Under the CWA

       Relying on 33 U.S.C. § 1365(b)(1)(B), Intervenors contend that the CWA provides them

with an unconditional right to intervene in this action. (See D.I. 4 at 3; D.I. 9 at 6). Section

1365(b)(1)(B) prohibits citizens 2 from initiating their own suits under the CWA when a State has

already commenced and is diligently prosecuting an action to require compliance with an effluent

standard or limitation, but it provides that “in any such action in a court of the United States any

citizen may intervene as a matter of right.” 33 U.S.C. § 1365(b)(1)(B). The State of Delaware has

delegated to DNREC certain policing powers, and DNREC is considered a “State” within the

meaning of the CWA. See 7 DEL. C. § 6001(b)(2) (“The State, in the exercise of its sovereign

power, acting through the Department should control the development and use of the land, water,

underwater and air resources of the State so as to effectuate full utilization, conservation and

protection of the water and air resources of the State.”); see also 7 DEL. C. § 6008(13) (defining

“Department” as DNREC).

       DNREC’s allegations against Mountaire in this case arise under 33 U.S.C. § 1311(a) – the

effluent-limitations provision of the CWA that prohibits discharge of pollutants. (See D.I. 1 ¶¶ 37-

39). Therefore, this is an action by the State against Mountaire to require compliance with an

effluent limitation under the CWA – i.e., it is the type of suit described in § 1365(b)(1)(B) in which

citizens are given a right to intervene.

       Moreover, in actions such as this, § 1365(b)(1)(B) places no conditions on the ability of

citizens to intervene. Rather, citizens are permitted to “intervene as a matter of right.” 33 U.S.C.

§ 1365(b)(1)(B). In the Court’s view, the plain meaning of this statute is clear: where, as here,



2
       Neither DNREC nor Mountaire dispute that Intervenors are “citizens” within the meaning
       of the CWA. See 33 U.S.C. § 1365(g) (“For the purposes of this section the term ‘citizen’
       means a person or persons having an interest which is or may be adversely affected.”).


                                                  7
citizens are barred from initiating a suit because a State has already commenced and is diligently

prosecuting an action against an alleged violator of an effluent standard or order, those citizens are

given an unconditional right to intervene. 3 See, e.g., United States v. Metro. Water Reclamation

Dist. of Greater Chicago, No. 11 C 8859, 2012 WL 3260427, at *3 (N.D. Ill. Aug. 7, 2012) (finding

that the CWA provides unconditional right to intervene in action alleging violation of effluent

standards); United States v. E. Shoshone Tribe, No. 10-CV-093-J, 2010 WL 11435111, at *1

(D. Wyo. Dec. 15, 2010) (“[B]ased on the language of the CWA and the Federal Rules of Civil

Procedure, the Court finds intervenor is entitled to an unconditional right to intervene.”).

       Neither DNREC nor Mountaire offers any meaningful argument as to why the right of

intervention granted by the CWA is not an unconditional one. Instead, DNREC argues that citizen-

suit provisions generally exist to permit intervention only where a pending enforcement action

would bar citizens from bringing their own suit (D.I. 8 at 3-5), and Mountaire seems to suggest

that diligent prosecution operates to bar intervention (D.I. 7 at 10-11). As to DNREC’s argument,

because DNREC filed this case prior to the expiration of the sixty-day notice period required by

the CWA, Intervenors appear to be barred from filing their own suit under § 1365(a)(1). See, e.g.,

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 59 (1987) (“If the




3
       The Court recognizes that there is some tension between the CWA’s right of intervention
       and the relief requested by Intervenors’ in their proposed complaint. That is, the CWA
       affords citizens with a right to intervene in cases where a State has already commenced and
       is diligently prosecuting an action, but Intervenors seek a declaration from this Court that
       the State (i.e., DNREC) is not diligently prosecuting the action. (See, e.g., D.I. 4-2 at 28
       (Request for Relief including, inter alia, that the Court “[d]eclare that DNREC . . . is not
       diligently prosecuting Mountaire’s violations of RCRA and the CWA”)). Although
       Intervenors may contend that DNREC is not being diligent (see D.I. 9 at 5 n.2), the present
       record does not support a finding that DNREC is, in fact, not diligently pursuing its claims
       under the CWA (or RCRA). Therefore, there exists an action that DNREC has commenced
       and is diligently prosecuting under the CWA – i.e., an action in which citizens may
       intervene as a matter of right under § 1365(b)(1)(B).


                                                  8
Administrator or the State commences enforcement action [under the CWA] within that 60-day

period, the citizen suit is barred, presumably because governmental action has rendered it

unnecessary.”). As to Mountaire’s argument, § 1365(b)(1)(B) provides that diligent prosecution

by a State bars Intervenors from filing their own suit – not from intervening in a State’s suit. Where

a State is diligently prosecuting an action, § 1365(b)(1)(B) provides that citizens may intervene as

a matter of right.

        The Court thus finds that Intervenors have an unconditional statutory right to intervene in

this action as it relates to DNREC’s claims arising out of the CWA, 4 and Intervenors must be

permitted to intervene as to those claims under Rule 24(a)(1).

        B.      Intervention Under RCRA

        Intervenors contend that RCRA provides them with an unconditional right to intervene in

suits initiated by a State against an alleged violator under 42 U.S.C. § 6972(a)(1)(A). (See D.I. 4

at 3). Although that may be true, at this juncture, the Court does not understand DNREC’s RCRA

allegations against Mountaire to arise out of § 6972(a)(1)(A). Indeed, DNREC’s Complaint does

not reference § 6972(a)(1)(A). Rather, DNREC’s allegations against Mountaire under RCRA

appear to be based on the hazardous-waste provision – i.e., § 6972(a)(1)(B). (See, e.g., D.I. 1

¶¶ 31-33; but see id. ¶¶ 34-36 (open-dumping count)). 5 Therefore, § 6972(b)(2)(E) appears to be


4
        Although not dispositive, it is worth noting that the United States has previously conceded
        that the CWA provides an unconditional right to intervene. See, e.g., United States v. City
        of Baton Rouge, No. 01-978-BAJ, 2012 WL 1392980, at *1 (M.D. La. Apr. 20, 2012) (“As
        the proposed intervenors explained, and plaintiff USA conceded, the proposed intervenors
        have a statutory unconditional right to intervene provided under 33 U.S.C.
        § 1365(b)(1)(B).” (footnotes omitted)).
5
        Enforcement of the prohibition against open dumping occurs through the citizen-suit
        provision of RCRA. See 42 U.S.C. § 6945(a) (“The prohibition contained in the preceding
        sentence shall be enforceable under section 6972 of this title against persons engaged in
        the act of open dumping.”). It is unclear whether DNREC’s open-dumping count against
        Mountaire is brought pursuant to the general enforcement provision of RCRA – i.e.,


                                                  9
the relevant statutory provision that gives rise to a right to intervene in this case as it relates to

DNREC’s RCRA allegations. See 42 U.S.C. § 6972(b)(2)(E) (“In any action under subsection

(a)(1)(B) in a court of the United States, any person may intervene as a matter of right when the

applicant claims an interest relating to the subject of the action and he is so situated that the

disposition of the action may, as a practical matter, impair or impede his ability to protect that

interest, unless the Administrator or the State shows that the applicant’s interest is adequately

represented.”).

       Some courts looking at § 6972(b)(2)(E) have found that it tracks the requirements for

intervention as of right under Rule 24(a)(2), while other courts have suggested that it provides an

unconditional right to intervene under Rule 24(a)(1). 6 See, e.g., Michigan Dep’t of Envtl. Quality

v. Ford Motor Co., No. 17-CV-12372, 2019 WL 978933, at *1 (E.D. Mich. Feb. 28, 2019)

(“Intervention [under § 6972(b)(2)(E)] is restricted only where the State shows that the person’s

interest is ‘adequately represented by existing parties.’ This language parallels Federal Rule of

Civil Procedure 24(a)(2)’s requirements for intervention as of right.” (citation omitted)); D.C. v.


       § 6972(a)(1)(A) – or pursuant to the hazardous-waste provision – i.e., § 6972(a)(1)(B).
       (See D.I. 1 ¶¶ 34-36 (no reference to which RCRA citizen-suit subsection is being used to
       enforce open-dumping prohibition)). Because the Court finds that intervention must be
       permitted based on the right of intervention for hazardous-waste suits under RCRA, and
       because the right of intervention for general enforcement suits appears to be even broader,
       it is unnecessary to resolve which citizen-suit provision DNREC is using to enforce the
       prohibition against open dumping. See 42 U.S.C. § 6972(b)(1) (intervention as a matter of
       right in general enforcement suits).
6
       Language of § 6972(b)(2)(E) may arguably suggest a conditional right to intervene exists
       – i.e., those claiming an interest in the subject of an action under § 6972(a)(1)(B) have a
       right to intervene only when their ability to protect that interest might be impaired or
       impeded by disposition of the action. In that scenario, however, § 6972(b)(2)(E) states that
       “any person may intervene as a matter of right,” thereby invoking Rule 24(a). See
       FED. R. CIV. P. 24(a) (“Intervention of Right”). Indeed, § 6972(b)(2)(E) includes much of
       the same language as in Rule 24(a)(2). Therefore, the Court does not believe
       § 6972(b)(2)(E) provides a conditional statutory right to intervene, or that it triggers a
       permissive-intervention analysis under Rule 24(b)(1)(A) (or otherwise).


                                                 10
Potomac Elec. Power Co., 826 F. Supp. 2d 227, 235 n.2 (D.D.C. 2011) (“The Court therefore finds

that Section 6972(b)(2)(E) may best be read as clarifying the circumstances in which Rule 24(a)

intervention of right is appropriate in a RCRA action.”); Severstal Sparrows Point, LLC v. U.S.

E.P.A., 794 F. Supp. 2d 624, 626 n.2 (D. Md. 2011) (“Intervenors do not have an unconditional

right to intervene under [Rule] 24(a)(1) because they are seeking to intervene in the dispute

resolution, not in the original case resulting in the 1997 Consent Decree in which the intervenors

would have had an unconditional right to intervene.” (citing 42 U.S.C. § 6972(b)(2)(E))); Litgo

New Jersey, Inc. v. Jackson, No. 06-2891 AET, 2006 WL 3333486, at *4 (D.N.J. Nov. 16, 2006)

(“Goldstein may apply to intervene as a matter of right, 42 U.S.C. § 6972(b)(2)(E) . . . .”).

       After careful review, this Court agrees that § 6972(b)(2)(E) provides “the circumstances in

which Rule 24(a) intervention of right is appropriate in a RCRA action.” Potomac Elec. Power,

826 F. Supp. 2d at 236 n.2. That is, intervention as a matter of right under § 6972(b)(2)(E) does

not fit neatly under either Rule 24(a)(1) or (a)(2). Instead, to intervene as a matter of right under

§ 6972(b)(2)(E), a person need only claim an interest in the subject of the action and that the ability

to protect that interest may be adversely affected by disposition of the action. In that situation, the

burden is placed on the Administrator or State to demonstrate that intervention is not warranted or

necessary. See 42 U.S.C. § 6972(b)(2)(E) (“unless the Administrator or the State shows that the

applicant’s interest is adequately represented by existing parties” (emphasis added)). In this way,

§ 6972(b)(2)(E) departs from the traditional Rule 24(a)(2) analysis, which places the burden on

the proposed intervenor to show that its interest is not adequately represented by the parties to the

action. See In re Cmty. Bank of N. Virginia, 418 F.3d 277, 314 (3d Cir. 2005) (“It is axiomatic

that to intervene as a matter [of] right under Rule 24(a)(2) the prospective intervenor must establish




                                                  11
that . . . the interest is not adequately represented by an existing party in the litigation.” (internal

quotation marks and citation omitted)).

        Applying § 6972(b)(2)(E) here, the Court finds that Intervenors claim an interest relating

to the subject of this action. Intervenors are individuals who live near and have been impacted by

Mountaire’s poultry processing and disposal facilities, which are the subject of DNREC’s

enforcement action. (See D.I. 4 at 1-2; D.I. 9 at 7). Moreover, Intervenors notified DNREC and

Mountaire of their intent to sue under the hazardous-waste provision of RCRA, the same provision

that DNREC later used to sue Mountaire in this Court. (Compare D.I. 4-3 at pg. 4 of 83

(Intervenors providing requisite ninety days’ notice of intent to sue under § 6972(a)(1)(B)), with

D.I. 1 ¶¶ 31-33 (DNREC citing § 6972(a)(1)(B) in Complaint against Mountaire)). Given that

Intervenors and DNREC all sought to sue Mountaire under the same RCRA provision for

substantially the same conduct relating to the same property, it is unclear to this Court how

Intervenors could not have an interest in the subject of this action.

        The Court also finds that disposition of this action “may, as a practical matter, impair or

impede” the Intervenors’ ability to protect their interest. 42 U.S.C. § 6972(b)(2)(E). The Proposed

Consent Decree (see D.I. 7, Ex. B), if entered, could prevent Intervenors from obtaining remedial

measures that they contend are (and may in fact be) more effective than DNREC’s proposals.

Moreover, if this action is stayed 7 while Mountaire attempts to perform its obligations under the

Proposed Consent Decree, Intervenors are likely barred from filing their own suit under RCRA

during the stay. Such potential outcomes may impede or impair Intervenors’ ability to protect their

interests. See, e.g., Hudson Riverkeeper Fund, Inc. v. Atl. Richfield Co., 138 F. Supp. 2d 482, 484



7
        In its answering brief, DNREC asserts that, “following entry of the Consent Decree in the
        State Case, DNREC and Mountaire anticipate requesting a stay of the Federal Case while
        Mountaire satisfies the Consent Decree’s conditions.” (D.I. 8 at 2).


                                                  12
(S.D.N.Y. 2001) (“[S]ince a negative outcome in the instant action could preclude the Village from

pursuing its own interests, it was properly granted intervention under RCRA.”).

       Although § 6972(b)(2)(E) places the burden of showing adequate representation on the

State, DNREC barely addresses the issue. After claiming that Intervenors’ interests are different,

DNREC conclusorily states that, even if common interests in the subject of the action exist,

Intervenors are adequately represented by DNREC. (See D.I. 8 at 6 (“To the extent [Intervenors’]

interests may overlap with DNREC’s interest in enforcing the CWA and RCRA, DNREC is

adequately representing those interests by pursuing the Federal Case and State Case against

Mountaire.”); id. at 7 (“[Intervenors’] interests in enforcing the CWA and RCRA are adequately

represented by DNREC”)). The Court finds this to be insufficient under § 6972(b)(2)(E), which

requires the State – i.e., DNREC – to show that Intervenors’ interest is adequately represented in

this case. DNREC failed to make the requisite showing under § 6972(b)(2)(E) and, as a result,

Intervenors must be permitted to intervene in this case as it relates to DNREC’s RCRA claims.

       The Court thus finds that Intervenors have a statutory right to intervene in this action as it

relates to DNREC’s claims arising out of RCRA, and Intervenors must be permitted to intervene

as to those claims under Rule 24(a). 8

       C.      The Court Will Not Limit Intervenors’ Participation

       DNREC and Mountaire both request that the Court limit Intervenors’ participation in the

case if intervention is allowed. (See D.I. 7 at 8-9; D.I. 8 at 9). The Court has discretion to limit

Intervenors’ participation to certain phases of the action (or to certain activities) even though they




8
       Because the Court finds that Intervenors must be permitted to intervene as a matter of right
       under Rule 24(a) given the statutory rights afforded by the CWA and RCRA, the Court
       need not address the remaining arguments for intervention under Rule 24(a)(2) or
       Rule 24(b). (See D.I. 4 at 3-4).


                                                 13
are permitted to intervene here as a matter of right under Rule 24(a). See Harris v. Pernsley,

820 F.2d 592, 599 n.11 (3d Cir. 1987) (“[W]e believe that, given the complexity of much public

law litigation, permitting courts to limit intervention as of right to discrete phases of the litigation

may be necessary in some cases.”); see also Stringfellow v. Concerned Neighbors in Action,

480 U.S. 370, 383 (1987) (Brennan, J., concurring) (“[R]estrictions on participation may also be

placed on an intervenor of right and on an original party.”). Here, the Court has found that

Intervenors are permitted to intervene in this action as it relates to DNREC’s claims against

Mountaire arising under the CWA and RCRA, and those are the only claims DNREC has asserted

against Mountaire. That is, there are no substantive aspects of DNREC’s action where Intervenors

have not been granted intervention. Moreover, this case is at its earliest stages. So far, DNREC

filed its Complaint and Intervenors moved to intervene. Intervenors’ full participation would not

undo significant work in this litigation or upend a schedule already in place. Therefore, the Court

declines to impose limitations on Intervenors’ participation at this stage.

IV.    CONCLUSION

       For the foregoing reasons, the motion to intervene (D.I. 4) is GRANTED. An appropriate

order will follow.




                                                  14
